DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2 and 4–6 are allowed. The following is Examiner’s statement of reasons for allowance:
Fang1 and Graver2 are considered to be the nearest prior art. However, neither of these references teach nor fairly suggest step (1) of the independent claim. In particular, neither Fang nor Graver disclose “adding glycerol and tungsten chloride to a reactor”, then “after dissolving, adding a starch and thiourea thereto”, wherein “a ratio of the tungsten chloride, the glycerol, the starch, and the thiourea is 1g: 40 ml: 0.5g, respectively”. Likewise, such features along with reasoning to combine with either reference could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 CN 109054076 A, published December 21, 2018 (“Fang”). Note, an English translation of Fang has been included with this document.
        2 US 2,538,903 A, published January 23, 1951 (“Graver”).